-   .




             OFFICE    OF       THE   ATTORNEY       GENERAL         OF   TEXAS
                                            AUSTIN




        Boa. A* 8. Prlbblr
        County Attorae;l
        Elur couQty
        Ooldthmlto, Taxa
        Dear dirt
                                 OQlnloax0. 04bo
                                 x*1 Ye.8 or Q


                  four lottrr 0                                      ha8 beea rmo*lrod
        by thl8 Dopartrent who                                   t    an 09lnlOs rela-
        t1r* to tbm follow!ngq




                                        ble to tin4 any rtatotar wblob~pro-
                                        able to the wuaty attommy lm&
                                        be de?onaQQtlQ Q tax rult ior ool-
                                                          The 0811~prorlrloaa


                      Artialr         1S3,7)a116 the   uterial       pMi8iba8     thereof
               l8 follow81                                1
                    .. . ..In all omen the 001 enmtloa of
               add Attomoy     #hall bo'ho (&8&j) Dol.lrrr
               for the rlrrt traot and Onr ($1&O) Dollar
               ior moh ~bdltion~ltraot up ta Sour (4),
-   .




        X08. A. iI.Ribbla, Eamh 9, law), P8p       8


                                       to lroood ?lro ($5.00)
                                       that in any lult brosht
            lgnlaot uy   ladlvlda81 or aorporato owner, all
            paot duo tuoo ftr 011 prrvl0~8mu8 0118u.h
            tr8ot or traoto ohall be lnolwl*d~ aad prarld-
            04, furthor that wharo thoro an wronl lot8
            in the 0-o wldltloa or luMlrl~lon 4olinquemt,
            klonglly to the luo ownor, all ula della-
            quont lot8 ohall ba mad. the lubjoet OS a oln-
            61m Mit....
                 ~....Rorl~o6, that the two heroin pro-
            vided So? in oounoatlon with dellaqaen$ tax
            lulto oh11 ooastltuto the only fooo that  ohall
            bo ohormd by lai6 offloor   for pnparln&, fll-
            la&T,lnotltutlng,8Id pro*ooutla& lulto on a.-
            llaqmat taxoo ld ooourlm oollaotl~ thomf,
            $w;;t41awo in ooafllot howwith lr o honbr
                     l*...=
                 Art1010 sm mada a0 tollou8r
                 Whosaver a dlotrlot     or l6u8t7 lttomep
            ha0 oollooto480-7 for the dtoto ctrior ukv
            bounty, bo *hall rithiB thirty day8 lttor r)-
            oolringthe aamo, pay it into the tnaoury ot
            tho Stat0 OT of tho oounty la wbloh It boloneo,
            aftor deQuotlag thonfrom end rotalnlag th
            o~maloolonolllovodhim tbrnoa by 10~. Suoh
            dlstrlat or sounty attorney llmll k lntltl*d
            to tom peg ooat oorioolono on the flrot
            tbounnd lollOr 001loot-0~  by him in lny OIU
            oaoo for the Stata or oorutv trm any InAlrl-
            dual or ocmpaay, and fir0 per lont an lll luu
            over one thousand dollaro, to bo ntalaod oat
            of the money whoa eolloote6, and he dmll aloo
            be lntltlad to retain the oum eoudoolon8 om
            all oollaotlonoU&O ior the 9tdo    or iOr any
            rouuty.  T&lo art1010 lb011 0l00 apply to
            monol r00llOOdfop tho Stnkuador the loohiat
             law..
                 It ~111 bo Hoa traP th0 rodlag of the above
        prorlolonoof Art10107338, a8 urnad@& thot t!m fee8
    .

,


1


        I
            .   .




                                                        .




                Eea. A. M. F’rlbblo,   Mueh W, MM,          Pa@   S


                provldod ier thoroln uo l      pplloable aad pert&i 6m.l~
                to tbo oollootlw of taxoo upon real @at&o end oroh to.8
                lllend for ouoh wnioao are lxol~8ltoof all other faoo
                Mb 0~0010))*.        It lo ude the Iluty of tha ooamty or
                6lotrlotlttornoy to nprooo~t tho ltotr la 811 lulto
                lg 0ia doiinqm0nt
                          0t           tarpoforo ma no prwioion    beiw ado
                for too8 OP oumlooloao for ouoh oonlooo ln drllnquont
                t&t ooll*otlono    oa 9em8oa81 property,   it lo nooooou~ to
                ocnoldu    ttm Artlola   hot lboto quoted.
                             Thlo Doputsmn ho ooaolotontl~        ooaotruod hrtl-
                010 SSS am allowlag tho oounty or dfotriot         attorney tom
                pu ooat ooarloslo~ on a:1 thm money oollootmd la tho
                preparrtloa,    flllag   an6 prooooatlos   ef dollnquont tax
                lulto lgalnot     porooaal property.     &oh ieoo, howover,
                woulU not k taxed as oooto lgalnot tb6 toxpayum.
                             It lo,   thoreton,    tho oplaltm ot thlo Dopetmoat
                that tba oounty or alotrlot        attorney lo allowedthe tu
                pu oont oamiooloa         a0 prorldd    for la Art1010 SSS, Ro-
                rloo& Olrll 8totuko, lms,          ox money ooUootod throu(ta
                tho tlllng     of dallnquoat tax lulto lglaot       perooad   pro-
                           Buob oomioolon       havor      lo aot to bo loelude    with
                E%unt          ot t8x*o, pohty      la&‘lntonot    la dotomlain(
                the uouat oued for.




                ATTOIWET   OEXXRAL   Of TZXAS    /